Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment after Non-final office action filed on March 28, 2022 is acknowledged.
Claims 19-24 have been cancelled.
New claims 27-29 have been added.
Claims 1-18 and 25-29 are pending in this application.
Claims 18 and 26 remain withdrawn from further consideration as being drawn to nonelected species.
Claims 1-17, 25 and 27-29 are examined on the merits in this office action.

Withdrawn Objections and Rejections
8.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
9.	Objection to claim 5 is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Objection to claims 6 and 8 is hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 3, 5-10, 12, 15 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
12.	Rejection of claims 1-10, 12, 15, 17 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
13.	Rejection of claims 1-2, 4, 10, 12, 15 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Hasan et al (US Patent No. 6610298, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
14.	Rejection of claims 1-2, 10, 12, 15 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Moran et al (US Patent No. 5941701, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
15.	Rejection of claims 1-2, 4, 9-10, 12, 15, 17 and 25 under 35 U.S.C. 103 as being unpatentable over Hasan et al (US Patent No. 6610298, cited in the previous office action) in view of Roy et al (Antimicrobial Agents and Chemotherapy, 2011, 883-886, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
16.	Rejection of claims 1-2, 10, 12, 15, 17 and 25 under 35 U.S.C. 103 as being unpatentable over Moran et al (US Patent No. 5941701, cited in the previous office action) in view of Shalaby et al (US 2009/0233887, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
17.	Rejection of claims 1-7, 9-10, 12, 15, 17 and 25 under 35 U.S.C. 103 as being unpatentable over Hasan et al (US Patent No. 6610298, cited in the previous office action) in view of Roy et al (Antimicrobial Agents and Chemotherapy, 2011, 883-886, cited in the previous office action), as applied to claims 1-2, 4, 9-10, 12, 15, 17 and 25 as above, further in view of Rimington et al (US 2010/0121255, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.


New Rejection
35 U.S.C. 112(b)
18.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


19.	Claims 11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
20.	Regarding claims 11 and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant may overcome this rejection by deleting the term “preferably” from the claims, and amending the claims to recite a proper Markush language. Because claim 14 depends from claim 13 and does not clarify the point of confusion, claim 14 is also rejected.



EXAMINER’S COMMENTS
21.	Claims 1-10, 12, 15-17, 25 and 27-29 are free of prior art. 


CONCLUSION
Claims 1-10, 12, 15-17, 25 and 27-29 are allowable.
Claims 11 and 13-14 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654